

114 S68 IS: Voter Integrity Protection Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 68IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to make voting in a Federal election by an unlawfully
			 present alien an aggravated felony and for other purposes.1.Short
 titleThis Act may be cited as the Voter Integrity Protection Act.2.Unlawful
			 voting(a)Aggravated
 felonyParagraph (43) of section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended—(1)in subparagraph (T), by striking and at the end;(2)in subparagraph (U), by striking the period at the end and inserting a semicolon and and; and(3)by adding at the end the following:(V)an offense described in section 611 of title 18, United States Code, committed by an alien who is unlawfully present in the United States..(b)Deportable
 offenseParagraph (2) of section 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)) is amended by adding at the end the following:(G)Voting
 offensesAny alien who is unlawfully present in the United States and who knowingly commits a violation of section 611 of title 18, United States Code..